801 So. 2d 1056 (2001)
Robert Alan MILLER, Appellant,
v.
Sybil Jean MILLER, Appellee.
No. 1D01-1353.
District Court of Appeal of Florida, First District.
December 26, 2001.
Nancy L. Jones of Faucheux & Jones, P.A., Panama City, for Appellant.
Paul G. Komarek, Panama City, for Appellee.
*1057 PER CURIAM.
Robert Alan Miller ("the former husband") appeals the final judgment dissolving his marriage to Sybil Jean Miller ("the former wife"). Finding no merit to the issues raised regarding the division of real property or the award of alimony, both lump sum and permanent periodic awards, we affirm without further discussion. We, however, decline to exercise our jurisdiction as to the former wife's entitlement to attorney's fees because the judgment does not set the amount of fees and thus, the issue is not ripe for our review. Carlson v. Carlson, 696 So. 2d 1332, 1333 (Fla. 4th DCA 1997); Ritchie v. Ritchie, 687 So. 2d 1358 (Fla. 4th DCA 1997); Ritter v. Ritter, 690 So. 2d 1372, 1376 (Fla. 2d DCA 1997). Accordingly, we dismiss that portion of the appeal directed to entitlement.
AFFIRMED IN PART; DISMISSED IN PART.
DAVIS, BENTON and BROWNING, JJ., concur.